Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehovec (3,630,601) in view of Lin (US 2016/0114224) and Mihran (6,244,971). Regarding claim 1, Lehovec discloses a sports ball configuration for detecting spin characteristics of the ball.  Note column 1, lines 21 and 22.  The ball comprises a spherical body having a first reflectivity and a plurality of markers (20-34) that have a second reflectively.  The reflectivity is captured by a multiphotocell arrangement so that ball rotation can be resolved into its components of rotation.  Note column 1, lines 27-37.  Note Figure 2 and column 2, lines 18-47 stating that the ball markers define regions of different brightness such as a number of equally spaced bright dots on a dull background. Thus, the markers define a different reflectivity than the first reflectivity. Lehovec states that the markers are distributed on the ball in the corners of a dodecahedron as shown in Figure 2. Thus, the markers are distributed on the ball so that every great circle extending around an exterior surface of the ball is within a distance d of a marker/projection with the distance d being less than a radius of the ball.  However, Lehovec does not state that the reflectivities are capable of being detected by a radar to determine the spin characteristics.  
Mihran reveals that it is known in the art of sports balls having markings thereon to provide the ball with different reflectivities in order to determine the spin characteristics of the sports ball.  Note the Abstract of Mihran.  Similar to Lehovec, the surface of the sports ball of Mihran defines a first reflectivity and the plurality of markings that contrast with the surface define a second reflectivity.  Note Figures 3, 5 and 7 of Mihran.  Note column 3, lines 15-28 of Mihran stating that the difference in reflectivity is preferably in the radar frequency range and is created by the markings being of a different material with different reflectivity than the rest of the ball. It would have been obvious to one of ordinary skill in the art to form the plurality of markings as taught by Lehovec from a different material that has different reflectivity in the radar frequency range in order to provide an alternative means (i.e., radar detection instead of photocell detection) for detecting the spin characteristics of the sports ball.  
Regarding the limitation that the markers are embedded within the sports ball below the exterior surface, it is noted that Lehovec lacks this limitation.  Lin reveals that it is known in the art of sports balls having reflective particles (C2) to provide the particles embedded within the outer cover (C1) during production.  Note Figures 3B and 3C and paragraph [0007] of Lin.  Further, attention is directed to paragraphs [0037] and [0038] of Lin stating that it is also known in the art of sports balls having reflective effects to provide a transparent resin layer (50) over the metallic film (40) in order to protect the film from being damaged.  It would have been obvious to one of ordinary skill in the art to provide the markers of Lehovec either within an outer cover or embedded below the outer cover in order to protect the markers from damage during use.  
Regarding claim 2, the markers as shown in Figure 2 of Lehovec are circular and define projections on the exterior surface of the ball. The markers would obviously define cones that extends from the center of the ball to the exterior surface of the ball circumscribing the marker.
Regarding claim 3, the combination of Lehovec in view of Lin teaches the embedding of the markers within the sports ball as recited.  Further, it is noted that the film adhesive of the combination of Lehovec in view of Lin defines planar discs.  
Regarding claim 4, note Figures 1 and 2 of Lehovec showing the markers as portions of a spherical surface of the ball with the spherical surface having the same center as the ball.
Regarding claim 8, note Figure 2 of Lehovec showing two markers located within a distance of a great circle (9). These markers define more than one marker that is within the distance d of the great circle and their projections on the exterior surface are unequally distributed about the great circle (i.e., the distances between all of the markers on this great circle are not equal).
Regarding claims 9 and 13, Lehovec teaches the sports ball with markers thereon but lacks the teaching for each of the markers to be located within a single hemisphere of the ball. Mihran reveals that it is known in the art of sports balls having markings thereon to determine the spin characteristics of the ball to provide the markings in a single hemisphere of the ball. Note Figures 3, 5 and 7 of Mihran. Also note column 10, lines 5-21 stating that the three markers (110, 112, 114) are provided on the surface of the ball. It would have been obvious to one of ordinary skill in the art to provide the ball of Lehovec on a single hemisphere of the ball in order to reduce manufacturing costs by reducing the number of needed markers for a sports ball such as a golf ball. It is noted that providing the markers as shown in Figure 2 of Lehovec on the first hemisphere defines only two markers within the distance d of a first one of the great circles with the markers not being diametrically opposed to one another as recited in claim 9.
Regarding claim 10, the two markers (22, 24) as shown in Figure 2 of Lehovec that are provided on the first hemisphere define two markers that are not diametrically opposed to one another and within a predetermined tolerance.
Regarding claim 11, note Figure 2 showing the markers (22, 24) located a distance d from the great circle (9). Because Lehovec states that the markers are at the corners of an octahedron, he obviously teaches diametrically opposite markers on the rear side of the ball. These diametrically opposite markers are all not evenly spaced but are capable of obtaining positions of equal distribution when moved by at least a distance m.
Regarding claim 12, the combination of Lehovec in view of Mihran obviously defines a diametrically opposed position for each marker on the exterior surface of the ball. This position would obviously have the same size and shape as the corresponding marker on the upper hemisphere.
Regarding claim 14, note the rejection of claim 1 as these claims recite substantially similar limitations. The ball of the combination defines a spherical layer within the ball that has a second reflectivity and the plurality of markers have a first reflectivity. As stated in the rejection of claim 3, the combination of Lehovec in view of Lin teaches the embedding of the markers within the ball. Thus, the combination teaches a plurality of markers that are formed within the layer of the ball as recited.
Regarding claim 15, note the rejection of claim 1 as these claims recite substantially similar limitations. The recited method steps are an obvious method of providing the sports ball of Lehovec as modified by Lin and Mihran with the markers thereon.
Regarding claim 17, the combination of Lehovec in view of Lin teaches the at least one marker that is embedded within the sports ball below the exterior surface and formed with an inner layer of the spherical body.  Note Figure 5 and paragraphs [0037] and [0038] of Lin stating that the reflective metallic film (40) is applied as an inner layer with a transparent outer layer (50) covering the film.  Thus, the combination of Lehovec in view of Lin teaches an outer layer that covers the inner layer that comprises the at least one marker.  
In the alternative, note Figures 3A and 3B and paragraph [0038] of Lin showing the markers (C2) embedded within the outer surface of the sports ball.  Paragraph [0038] suggests that it is known in the art of sports balls to apply a transparent paint (53) to the surface to function as a protection layer.  It would have been obvious to one of ordinary skill in the art to apply a thin transparent paint to the embodiments of Figures 3A and 3B of Lin in order to protect the markings from damage.  
Regarding claims 18-20, note Figures 2 and 6 of Lehovec showing different arrangements of markers on the surface of the sports ball for measuring spin characteristics.  Note column 2, lines 29-47 and column 4, lines 8-15 of Lehovec describing the arrangement of markers on the surface.  Figure 2 appears to establish a distance of less than 1/5 of a diameter of the ball.  Further, Figure 2 shows the markers in an overlapping relationship and thus, appear to establish a 0 distance or a negative distance.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide additional markers that establish a 0 distance or a negative distance in order to more accurately define the spin characteristics of the ball by including additional markers or repositioning the markers thereon.  It is noted that Lehovec does not define a criticality for the particular number of markers on the ball and suggests modification of the number and positioning of the markers by showing two different arrangements, namely Figures 2 and 6.  Any differences from the teachings of the combination are considered to be mere optimization within prior art conditions or through routine experimentation.  Lehovec and Mihran both establish the application of markers to the surface of a sports ball for measuring the spin characteristics of the ball.  Mihran even teaches the use of radar frequency with markers having a second reflectivity that is different from the first reflectivity of the ball surface.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Note MPEP 2144.05(II)(A).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lehovec (3,630,601) in view of Lin (US 2016/0114224), Mihran (6,244,971) and Klassen (US 2019/0351294). Regarding claims 5 and 7, Lehovec teaches circular markers for the sports ball.  However, the combination of Lehovec in view of Mihran and Lin lacks the teaching for the markers to be rectangular in shape and defining a pyramid extending from the center of the ball to the exterior surface. Klassen reveals that it is known in the art of sports balls having reflective markers placed on the exterior surface of the ball to form the markers as circles or rectangles. Note Figures 6 and 7 and paragraph [0061] of Klassen. It would have been obvious to one of ordinary skill in the art to form the markers of Lehovec as rectangles in order to provide an alternative shape for the markers and because Klassen teaches that this shape is equally well known in the art of reflective balls as an appropriate shape for the markers.
Regarding claims 6, note the rejection of claim 3 as these claims recite similar limitations. Further, the combination teaches planar rectangular adhesive films applied to the surface of the ball.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lehovec (3,630,601) in view of Lin (US 2016/0114224) Mihran (6,244,971) and Molinari (8,535,169).  Regarding claim 16, the combination of Lehovec in view of Lin and Mihran teaches the embedding of the marker below the exterior surface of the spherical body.  However, the combination teaches the sue of a transparent paint (53) for spraying on the surface to function a s protection layer and thus, lacks the teaching for the semi-transparent material as recited.  Molinari reveals that it is known in the art of sports balls having markers (110) applied thereto to provide an outer layer that is transparent or at least translucent (i.e., semi-transparent).  Note column 3, lines 15-18 of Molinari.  It would have been obvious to one of ordinary skill in the art to form the outer protective layer of the sports ball of Lehovec as modified by Lin as a transparent or semi-transparent material in order to protect the markers from damage while still permitting the markers to be seen.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that Lehovec establishes his markers for detection by a photoelectric cell and not radar as required by instant claim 1.  The applicant notes that the markers of instant claim 1 have an electrical reflectivity different from other areas of the ball to provide a contrast region that is detected by radar.  However, this argument is not persuasive as the rejection of claim 1 now includes the reference to Mihran.  Mihran teaches that it is known in the art of sports balls having spin detection means to provide the ball with markings having different reflectivities in order to determine the spin characteristics of the sports ball.  Note the Abstract of Mihran.  Similar to Lehovec and instant claim 1, the surface of the sports ball of Mihran defines a first reflectivity and the plurality of markings that contrast with the surface define a second reflectivity.  Note Figures 3, 5 and 7 of Mihran.  Note column 3, lines 15-28 of Mihran stating that the difference in reflectivity is preferably in the radar frequency range and is created by the markings being of a different material with different reflectivity than the rest of the ball.  It would have been obvious to one of ordinary skill in the art to form the plurality of markings as taught by Lehovec from a different material that has different reflectivity in the radar frequency range in order to provide an alternative means (i.e., radar detection instead of photocell detection) for detecting the spin characteristics of the sports ball.  
Regarding the applicant’s argument that the markers of the instant invention do not need the equal spacing as required by Lehovec, it is first noted that the instant claims do not define an unequal spacing.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that the instant claims do not appear to distinguish themselves from the arrangement as taught by Lehovec.  Lehovec teaches an arrangement of markers on the sports ball such that every great circle extending around the exterior surface of the ball is within a distance d of a projection on the exterior surface of the all of at least one of the markers.  It is noted that claim 1 merely requires the distance d to be less than a radius of the ball and the markers as shown in Figure 2 of Lehovec clearly teach this limitation.  Further, the rejection of claim 1 is now over the combination of Lehovec in view of Mihran and Lin where Mihran teaches that it is known in the art of sports balls having markers thereon to provide the markers such that they are detected by a radar.  It would have been obvious to one of ordinary skill in the art to provide additional markers that establish a 0 distance or a negative distance in order to more accurately define the spin characteristics of the ball by including additional markers thereon.  It is noted that Lehovec does not define a criticality for the particular number of markers on the ball and suggests modification of the number of markers by showing two different arrangements, namely Figures 2 and 6.  Applicant’s statement that Figure 2 of Lehovec appears to show an arrangement where the markers are within 1/5 of a diameter of the ball to any great circle is acknowledged.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 19Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711